Exhibit 10.2

 

SECOND MODIFICATION TO PROMISSORY NOTE

 

THIS MODIFICATION TO PROMISSORY NOTE (this “Modification”) is entered into as of
October 18, 2005, by and between OVERSTOCK.COM, INC. (“Borrower”), and WELLS
FARGO BANK, NATIONAL ASSOCIATION (“Bank”).

 

RECITALS

 

WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Revolving Line of Credit Note in the maximum
principal amount of $30,000,000.00, executed by Borrower and payable to the
order of Bank, dated as of December 22, 2004 (the “Note”), which Note is subject
to the terms and conditions of a loan agreement between Borrower and Bank dated
as of February 13, 2004, as amended from time to time (the “Loan Agreement”).

 

WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Note, and have agreed to modify the Note to reflect
said changes.

 

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that the Note shall be
modified as follows:

 

1.             The maximum principal amount available under the Note is hereby
modified to be Thirty Million Dollars ($30,000,000.00).

 

2.             The fixed rate of interest applicable to the Note is hereby
modified to be one and thirty-five hundredths percent (1.35%) above LIBOR in
effect on the first day of each Fixed Rate Term.

 

3.             The effective date of the changes set forth herein shall be
October 18, 2005.

 

4.             Except as expressly set forth herein, all terms and conditions of
the Note remain in full force and effect, without waiver or modification.  All
terms defined in the Note or the Loan Agreement shall have the same meaning when
used in this Modification.  This Modification and the Note shall be read
together, as one document.

 

5.             Borrower certifies that as of the date of this Modification there
exists no Event of Default under the Note, nor any condition, act or event which
with the giving of notice or the passage of time or both would constitute any
such Event of Default.

 

IN WITNESS WHEREOF, the parties hereto have caused this Modification to be
executed as of the day and year first written above.

 

 

WELLS FARGO BANK,

OVERSTOCK.COM, INC.

NATIONAL ASSOCIATION

 

 

By:

 

 

By:

 

 

 

 

Lisbeth Hopper,

Title:

 

 

 

Relationship Manager

 

 

 

 

 

[g186541mmi001.jpg]

 

1

--------------------------------------------------------------------------------